Citation Nr: 9934392	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That determination found that the veteran 
had failed to submit new and material evidence such as to 
reopen a previously denied claim seeking entitlement to 
service connection for a left knee disorder.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by 
the RO in unappealed rating decisions dated in December 1988 
and April 1993.  The veteran was notified of these 
determinations, but did not file a notice of disagreement.

2.  Additional evidence received subsequent to the April 1993 
rating decision consists of a letter from a private physician 
which is neither redundant nor cumulative and is so 
significant that it must be considered in connection with all 
the evidence to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for a left 
knee disorder is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the April 1993 rating 
decision by the RO denying service connection for a left knee 
disorder is new and material and, thus, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.104(a), 3.156(a), 20.302, 20.1103 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left knee disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In decisions dated in December 1988 and April 1993, service 
connection for a left knee disorder was denied by the RO.  
These decisions essentially found that, while the veteran 
sustained a knee injury in service and currently had left 
knee pathology, competent evidence linking the veteran's 
current left knee disorder to his inservice injury had not 
been presented.  

These decisions are now final and the veteran's claim may not 
be reopened and reviewed unless new and material evidence is 
submitted by or in behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative, nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purposes of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by the claimant 
as of the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and be 
adjudicated on the merits.  Evans, supra.   In the present 
appeal, the last final disallowance of the claim was the 
April 1993 rating decision.  

For purposes of clarity, the Board will first review the 
evidence that was before the agency of original jurisdiction 
in 1993.  This evidence included the veteran's service 
medical records, which showed that, in August 1943, the 
veteran presented to a service department outpatient 
treatment facility with complaints of pain in the left knee 
over the past three months.  On examination, pain was noted 
to be localized at the lower portion of the left femur.  
There was moderate atrophy of the left quadriceps.  There 
were no excess mobility, swelling, diminution in the 
excursion of the knee, and no crepitation.  Left knee 
arthralgia of unknown cause was the diagnostic impression.  
The veteran was prescribed a course of physical therapy.  The 
veteran was hospitalized in September 1993 for a right 
scrotal hydrocele and underwent a hydrocelectomy.  A 
physiotherapy record during this period of hospitalization, 
noted that the veteran had been receiving daily heat 
treatment and gym exercises for his left knee.  It was 
further noted that the left knee injury occurred during judo 
practice and was produced by a hyperflexion of the knee.  
Chronic strain of the left knee was the diagnosis.  The 
veteran was noted to have improved such that treatment for 
his left knee was discontinued at his hospital discharge in 
late September 1943.  On the veteran's December 1945 medical 
examination for service separation, the veteran was found to 
have no musculoskeletal defects.

On the basis of the above evidence, the RO in December 1988 
concluded that the veteran's left knee injury in service was 
acute and transitory and that existing left knee pathology 
was unrelated thereto.  

The RO next considered the issue of entitlement to service 
connection for a left knee disorder in April 1993.  Evidence 
received since the earlier December 1988 rating decision 
included private outpatient treatment records dated in 
February 1993 showing evaluation and treatment of the left 
knee by Douglas E. Jessup, M.D.  Dr. Jessup noted in early 
February 1993 that the veteran first injured his knee in 
service and since then has had continuing problems.  Clinical 
and radiological examinations of the left knee by Dr. Jessup 
were essentially normal except for a finding of moderate size 
ecchymosis over the medial aspect of the knee.  An MRI of the 
left knee several days later, however, disclosed a tear of 
the left medial meniscus and degeneration but no tear of the 
lateral meniscus.

Based on this evidence, the RO determined in April 1993 that 
the veteran had failed to provide any evidence of continuity 
of a knee condition since service.  It was noted that Dr. 
Jessup did not attribute the veteran's current left knee 
pathology to the left knee strain noted in service.  It was 
thus concluded by the RO that the evidence then of record was 
insufficient to establish service connection for a left knee 
condition. 

Evidence adduced since the April 1993 rating decision 
consists of a September 1997 letter from one of the veteran's 
treating physicians, William R. Beach, M.D.  In this letter, 
Dr. Beach notes that he had reviewed the February 1993 MRI of 
the veteran's left knee as well as a copy of the veteran's 
1943 service medical records reflecting left knee arthralgia.  
He further noted that the veteran has stated that he has had 
left knee pain since the 1940's.  Dr. Beach concluded from 
this evidence that "it is conceivable and likely" that the 
veteran has had a meniscus tear since service with related 
symptoms.  



The RO previously denied this claim due to a lack of evidence 
of a connection between the existing left knee pathology and 
the veteran's in-service left knee injury.  The Board finds 
that the current evidence does suggest such a connection.  
This evidence is clearly new, as it is neither cumulative nor 
redundant.  Furthermore, by itself or in connection with the 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Having thus determined that new and material 
evidence has been added to the record, the veteran's claim 
for a left knee disorder is reopened.  


Well Groundedness.

As the veteran's claim has been reopened the Board must now 
determine whether based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded under 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1)  A 
current disability; (2) an inservice injury or disease; and 
(3) a nexus between the current disability and the inservice 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In light of the evidence of left knee complaints and 
evaluation and treatment in service as well as the evidence 
of current left knee pathology which has been indicated by a 
private physician to be related to the left knee injury in 
service, the Board finds the claim of service connection for 
a left knee disorder to be well grounded.  See Caluza, 7 Vet. 
App. 498 (1995).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a left knee disorder and the 
claim is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed below.  


REMAND

In light of the action taken herein above, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disabilities.  

The veteran indicated when seen by Dr. Jessup in February 
1993 that he had been seen by a number of physicians for his 
left knee disorder since service.  The record before the 
Board however is devoid of any private treatment records 
related to the veteran's left knee complaints prior to 
February 1993.  Any records, if available, of treatment 
rendered to the veteran for his left knee in the interval 
from service to February 1993 may be probative of the 
veteran's claim and should be obtained.  It is the opinion of 
the Board that under the circumstances of this case, 
additional development is required. 

In view of the foregoing and given VA's duty to assist, this 
case is REMANDED to the RO for the following:

1.  The RO should take appropriate 
actions to contact the veteran to 
determine if he has any additional 
arguments to present in regard to his 
claim of service connection for a left 
knee disorder.  The veteran should be 
requested to submit the names, addresses 
and approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for his left knee 
symptoms at any time since his discharge 
from service.  Whether or not the veteran 
responds, all VA treatment records, if 
any, should be obtained and associated 
with the claims file.  If the veteran 
responds and provides any necessary 
authorizations, the named health care 
provider(s) should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims file.

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature, severity and etiology of all 
current left knee pathology.  Prior to 
the examination, the examiner must be 
provided the claims folder and a copy of 
this determination.  After review of the 
evidence in the claims folder, including 
the 1997 opinion of Dr. Beach, and any 
additional evidence developed in 
connection with this REMAND, the 
physician should express an opinion as to 
whether it is at least as likely as not 
that the current left knee disability is 
related to the injury and symptoms that 
occurred during service.  The physician 
should provide full rationale for such 
opinion.

3.  Thereafter, the case should be 
reviewed by the RO and appropriate action 
taken.  If the decision remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case 
reflecting consideration of any new 
evidence and be given the opportunity to 
respond there.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No further action is required 
of the veteran until he receives further notice.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 


